DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 were pending for examination in the application filed March 25, 2020. Claims 1, 7, 9, 13, 15-16, 18-19 and 21-23, 25 are amended, claims 2 and 5 are cancelled, and no additional claims are added as of the remarks and amendments received June 7, 2021. Accordingly, claims 1, 3-4, 6-25 are currently pending in the application for examination.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art does not disclose the uniquely combined elements and method steps in the order named of the traffic management system comprising a controller comprising processing circuitry to collect traffic information in a geographic region, generate traffic statistics for the region using the traffic information, generate vehicle specific information for a specific targeted vehicle, locate the specific targeted vehicle and determine one or more optical transmitter assemblies in a travel path of the specific targeted vehicle, and a communication interface to forward the traffic statistics and the vehicle-specific information to the one or more optical transmitter assemblies in the travel path of the specific targeted vehicle for communication to the specific targeted vehicle.
Prior art such as Peddie et al. (Peddie; U.S. Patent Application Publication 2005/0270175 A1), discloses aspects of the traffic management system comprising: a controller (Processor U2; [0114] The traffic visual indicator devices 24 may include a processor U2 for controlling operation of the various elements and executing functions. An interface I provides a programming interface or header for reprogramming the controller U2. The traffic visual indicator devices 24 may also include a drive controller U3 for controlling operation of the various light sources such as LEDs 46 to produce the desired output. With respect to wireless communications, a single communications controller chip may implement both transmitter and receiver, and thus be denominated a transceiver U4. Inductors L2, L3 and capacitors C10, C11, C11 may be coupled across the antenna 48a for impedance matching. The transceiver U4 may operate in three modes, including 1) transmit, 2) listen, and 3) sleep to maximize power efficiency. The traffic visual indicator devices 24 may be in the sleep mode while flashing the LEDs 46 and during most of its normal operation. The traffic visual indicator devices 24 may transmit data based on a time of day, month or device memory limits, for example before on-board memory fills up. [0126] One or more of the traffic visual indicator devices 24 may include processing functionality, such as one or more printed circuit boards (PCBs) and may contain the following assembly components: obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc.); and generate traffic statistics for the region using the traffic information ([0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.), and a communication interface ([0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine.) to forward the traffic 
Prior art such as Shinada (U.S. Patent Application Publication 2005/0137782 A1) teaches an encoder to encode the traffic statics into optical signals for a specific vehicle, “[0011] Further, according to another aspect of the present invention, optical communication equipment installed in a vehicle is provided, comprising: a light emitter for emitting a light to be used in optical communication; an encoder for operating the light emitter; a light receiver for receiving a light of communication from similar equipment installed in another vehicle; a decoder for decoding a result of light reception by the light receiver; and a controller for processing a result of decoding by the decoder and for controlling the operation of the encoder, wherein the controller controls the encoder in response to an operation by a user to transmit a desired message via optical communication, and if the result of decoding by the decoder is the one via optical communication from similar equipment installed in another vehicle, the controller controls the result of the decoding to be notified to the user, and if the result of decoding by the decoder pertains to information of traffic regulations, the controller controls the traveling of the vehicle in accordance with the result of the decoding. [0024] In the optical communication equipment 4A, by executing a program stored in a memory which is not shown, a central processing unit (CPU) 6 controls operation of this optical communication equipment 4A so as to output information D1 of traffic regulation corresponding thereto to an encoder 7. By processing of a built-in CPU 8 under the control of the CPU 6, the encoder 7 attaches a category ID which is an ID code for identifying the information from the optical communication equipment 4A being the information D1 of traffic regulation, a sender's ID which is an ID code for identifying a sender, an error checking/correction code, to the information D1 of traffic regulation to be outputted from the CPU 6, then after converting them into a serial data string, it executes a modulation processing suitable for optical communication. Further, after adding a guide pulse for use in set up of timing to the serial data string obtained as a result of this modulation processing, a light emitter 9 is activated. [0029] More specifically, after the encoder 13 attaches an addressee ID which is an ID code for identifying an addressee, a sender's ID which is an ID code for identifying a sender, an error checking/correction code and the like to the information message, and after converting them into a serial data string, the encoder 13 modulates this serial data string using a method suitable for optical communication. Further, after attaching a guide pulse for use in a set-up of timing to a serial data string obtained as a result of modulation, it causes the light emitters 17A, 17B to flicker accordingly. Thereby, in this traffic control system 1, the information D1 of traffic regulation is transmitted from the optical communication equipment 4A through 4C associated with the road signs in a same format as a transmission format used in the inter-vehicle communication. [0038] The central processing unit CPU 16 is a microcomputer for executing a preset processing program stored in recording means which is not shown here, and controls the overall operation of this inter-vehicle communication equipment 5A. That is, when the user instructs to send a message by operating the operation unit 27, the CPU 16 accepts input of this message, a transmission object. Further, after set-up of an addressee ID, a sender's ID and the like based on this input, it instructs transmission of the message to the encoder 13. Thereby, the inter-vehicle communication equipment 5A is enabled to transmit a desired message to vehicles traveling in front thereof and/or following thereto. [0055] In this traffic control system 1, the respective optical communication equipment 4A to 4C are installed in the respective road signs 2A to 2C, and the respective information D1 of traffic regulation pertaining to the respective road signs 2A to 2C is transmitted from these optical communication equipment 4A to 4C. In this traffic control system 1, transmission of the information D1 of traffic regulation is carried out using a communication light pertaining to the optical communication. Thereby, it becomes possible to transmit the information D1 of traffic regulation directing to a specific vehicle, for example, traveling on a specific lane on a road having a plurality of lanes in such a manner that no other vehicle traveling on the other lanes receives it which is enabled by sending communication light with very sharp directivity. Further, for example, even in such a location where a plurality of roads intersect in complication as in an urban city or the like, it is possible to transmit the information D1 of traffic regulation which is receivable only by a vehicle approaching the road sign indicating to stop, thereby enabling for the traveling of the vehicle to be controlled even in such a location in an urban city or the like where a plurality of roads intersect in complication.” However, Shinada does not teach locating the specific targeted vehicle and determine one or more optical transmitter assemblies in a travel path of the specific targeted vehicle, and a communication interface to forward the traffic statistics and the vehicle-specific information to the one or more optical transmitter assemblies in the travel path of the specific targeted vehicle for communication to the specific targeted vehicle.
Prior art such as Singhal et al. (Singhal; U.S. Patent Application Publication 2018/0372504 A1) teaches wherein the targeted vehicle is an autonomous vehicle, and the vehicle-specific information is vehicle-specific control information for implementing driving instructions by the targeted autonomous vehicle ([0039] The vehicle 100 may include a number of sensors 116E, 116G, 116H, 116J, 116K disposed proximal to the rear 120 of the vehicle 100. These sensors can include, but are in no way limited to, an imaging sensor, camera, IR, a radio object-detection and ranging sensors, RADAR, RF, ultrasonic sensors, and/or other object-detection sensors. Among other things, these sensors 116E, 116G, 116H, 116J, 116K may detect targets near or approaching the rear of the vehicle 100. For example, another vehicle approaching the rear 120 of the vehicle 100 may be detected by one or more of the ranging and imaging system (e.g., LIDAR) 112, rear-view cameras 116G, 116H, and/or rear facing RADAR sensors 116J, 116K. As described above, the images from the rear-view cameras 116G, 116H may be processed to generate a stereo view (e.g., providing depth associated with an object or environment, etc.) for targets visible to both cameras 116G, 116H. As another example, the vehicle 100 may be driving and one or more of the ranging and imaging system 112, front-facing cameras 116A, 116F, front-facing RADAR sensors 116B, and/or ultrasonic sensors 116C may detect targets in front of the vehicle 100. This approach may provide critical sensor information to a vehicle control system in at least one of the autonomous driving levels described above. For instance, when the vehicle 100 is driving autonomously (e.g., Level 3, Level 4, or Level 5) and detects other vehicles stopped in a travel path, the sensor detection information may be sent to the vehicle control system of the vehicle 100 to control a driving operation (e.g., braking, decelerating, etc.) associated with the vehicle 100 (in this example, slowing the vehicle 100 as to avoid colliding with the stopped other vehicles). As yet another example, the vehicle 100 may be operating and one or more of the ranging and imaging system 112, and/or the side-facing sensors 116D, 116E (e.g., RADAR, ultrasonic, camera, combinations thereof, and/or other type of sensor), may detect targets at a side of the vehicle 100. It should be appreciated that the sensors 116A-K may detect a target that is both at a side 160 and a front 110 of the vehicle 100 (e.g., disposed at a diagonal angle to a centerline of the vehicle 100 running from the front 110 of the vehicle 100 to the rear 120 of the vehicle). Additionally or alternatively, the sensors 116A-K may detect a target that is both, or simultaneously, at a side 160 and a rear 120 of the vehicle 100 (e.g., disposed at a diagonal angle to the centerline of the vehicle 100). [0045] The odometry sensor and/or system 316 may include one or more components that is configured to determine a change in position of the vehicle 100 over time. In some embodiments, the odometry system 316 may utilize data from one or more other sensors and/or systems 304 in determining a position (e.g., distance, location, etc.) of the vehicle 100 relative to a previously measured position for the vehicle 100. Additionally or alternatively, the odometry sensors 316 may include one or more encoders, Hall speed sensors, and/or other measurement sensors/devices configured to measure a wheel speed, rotation, and/or number of revolutions made over time. Examples of the odometry sensor/system 316 as described herein may include, but are not limited to, at least one of Infineon TLE4924/26/27/28C high-performance speed sensors, Infineon TL4941plusC(B) single chip differential Hall wheel-speed sensors, Infineon TL5041plusC Giant Mangnetoresistance (GMR) effect sensors, Infineon TL family of magnetic sensors, EPC Model 25SP Accu-CoderPro™ incremental shaft encoders, EPC Model 30M compact incremental encoders with advanced magnetic sensing and signal processing technology, EPC Model 925 absolute shaft encoders, EPC Model 958 absolute shaft encoders, EPC Model MA36S/MA63S/SA36S absolute shaft encoders, Dynapar™ F18 commutating optical encoder, Dynapar™ HS35R family of phased array encoder sensors, other industry-equivalent odometry sensors and/or systems, and may perform change in position detection and/or determination functions using any known or future-developed standard and/or architecture. [0057] In some embodiments, the vehicle control system 348 may receive control information from one or more control sources 356B. The control source 356 may provide vehicle control information including autonomous driving control commands, vehicle operation override control commands, and the like. The control source 356 may correspond to an autonomous vehicle control system, a traffic control system, an administrative control entity, and/or some other controlling server. It is an aspect of the present disclosure that the vehicle control system 348 and/or other components of the vehicle 100 may exchange communications with the control source 356 across the communication network 352 and via the communications subsystem 350. [0098] The remote operating system connectivity manager 562 facilitates communications between the vehicle 100 and any one or more autonomous vehicle systems. These communications can include one or more of navigation information, vehicle information, other vehicle information, weather information, occupant information, or in general any information related to the remote operation of the vehicle 100.). However, Singhal does not explicitly teach generating vehicle specific information for a specific targeted vehicle, locating the specific targeted vehicle and determining one or more optical transmitter assemblies in a travel path of the specific targeted vehicle, and a communication interface to forward the traffic statistics and the vehicle-specific information to the one or more optical transmitter assemblies in the travel path of the specific targeted vehicle for communication to the specific targeted vehicle.
Prior art such as Miwa (U.S. Patent 4,921,468) teaches, “A space transmission optical communication system for a road traffic system between a transmitting station to send out coded optical pulse signals carrying traffic information and a receiving station disposed on a vehicle to receive the coded optical pulse signals sent through space from the transmitting station and to display said information: said transmitting station comprising a base station having an input device to feed in data to be transmitted and a signal encoder to convert the data fed into the input device into corresponding coded signals; and a plurality of local stations connected to said base station and at given intervals along a road, each local station having an optical pulse signal generator to deliver said coded optical pulse signals corresponding to the coded signals encoded by the signal encoder, and a space transmitting path setter to set a path having an adjustable width along which the coded optical pulse signals from the optical pulse signal generator are transmitted through space, said space transmitting path setter having a lens for passing said optical pulse signals therethrough, said lens being disposed so that the distance between the lens and the optical pulse signal generator can be varied by means of a lens driving mechanism comprising a pulse motor and a gear system, to vary the width of the path for sending out the optical pulse signals through the lens, said receiving station disposed on a vehicle comprising a receiving space path setter to set a path along which the coded optical pulse signals transmitted along the space transmitting path are received, a receiving device to receive the coded optical pulse signals, a signal decoder to decode the output from the receiving device into the coded signals, and a data display to display the data in visible form based on the output from the signal decoder, and said receiving space path setter comprising at least two lenses disposed so that the optical axes thereof are aligned with each other and a sheet of shading material having a slit interposed between said lens so as to be slidable in a direction transverse to the optical axis, to pass only the optical pulse signals through said slit and prevent disturbing lights from reaching the receiving device. A space transmission optical communication system of claim 1, in which the receiving station is a mobile station location on a vehicle. A space transmission optical communication system of claim 1, in which said receiving station is further provided with an external light shading means for shading external lights from a receiving surface of said receiving device, said external light shading means comprising a shading plate and a driving means which can move said shading plate according to information relating to sun positions to such positions that said receiving path setter at a signal receiving position is shaded from sun beam. A space transmission optical communication system of claim 3, in which the receiving station is a mobile station located on a vehicle.” However, Miwa does not explicitly teach generating vehicle specific information for a specific targeted vehicle, locating the specific targeted vehicle and determining one or more optical transmitter assemblies in a travel path of the specific targeted vehicle, and a communication interface to forward the traffic statistics and the vehicle-specific information to the one or more optical transmitter assemblies in the travel path of the specific targeted vehicle for communication to the specific targeted vehicle. 

    PNG
    media_image1.png
    294
    221
    media_image1.png
    Greyscale

Prior art such as Baney (U.S. Patent Application Publication 2005/0187701 A1) teaches, “A traffic communication system wherein a traffic control device comprises: a first traffic management module, for determining a first system variable; a first encoder communicatively coupled to said first traffic management module, for encoding said first system variable as a first signal according to a protocol; and a first transmitter communicatively coupled to said first encoder, for optically transmitting said first signal. The traffic communication system according to claim 1, wherein said first system variable is selected from the group consisting of signal setting, signal direction, time to signal change, signal sequence, red light runner alert, signal failure, driver urgency, vehicle presence, absolute vehicle location, toll collection information, speed limit, roadway conditions, traffic impairments, vehicle speed, acceleration/deceleration, braking, lane change with direction and malfunction. The traffic communication system according to claim 1, wherein said first transmitter further transmits said signal as one or more selected from the group consisting of an acoustic signal and a radio frequency signal. The traffic communication system according to claim 1, wherein said first transmitter comprises a light emitting diode or a vertical cavity surface emitting laser. The traffic communication system according to claim 1, wherein said first transmitter further comprises a lens, for steering an optical output. The traffic communication system according to claim 1, wherein said first transmitter further comprises a diffraction grating, for diffusing an optical output. The traffic communication system according to claim 1, wherein said traffic control device consist of one or more devices selected from the group consisting of stop light, a speed limit sign, a traffic advisory message board, a traffic advisory radio station, a street light, a toll gate, a roadside emergency telephone, a stop sign, a yield sign, a route marker, an exit sign, and a traffic camera. The traffic communication system according to claim 1, wherein a first traffic communication unit, configured to be coupled to a first vehicle, comprises; a first receiver, for receiving said first signal; a first decoder communicatively coupled to said first receiver, for decoding said first signal to recover said first system variable; and a first visual display or a first audio alert unit communicatively coupled to said first decoder, for outputting said first system variable. The traffic communication system according to claim 8, wherein said first receiver is located on said first vehicle at one or more areas selected from the group consisting of a roof, a windshield, a hood, a headlight, a taillight, a bumper, a trunk, a hubcap, a rearview mirror, a side view mirror and a marker light. A traffic communication system wherein a first traffic communication unit, configured to be coupled to a first vehicle, comprises: a first sensor, for receiving a first system variable; a first encoder/decoder communicatively coupled to said first sensor, for encoding said first system variable as a signal; and a first transceiver communicatively coupled to said first encoder/decoder, for transmitting said first signal. The traffic communication system according to claim 10, wherein said first transceiver comprises one or more of the group consisting of an optical transmitter, an acoustic transmitter, a radio frequency transmitter, an optical receiver, an acoustic receiver, and a radio frequency receiver. The traffic communication system according to claim 10, wherein a traffic control device comprises; a third transceiver, for receiving said first signal; a third encoder/decoder communicatively coupled to said third transceiver, for decoding said first signal to recover said first system variable; and a traffic management module communicatively coupled to said third encoder/decoder, for receiving said first system variable. The traffic communication system according to claim 10, wherein a second traffic communication unit, configured to be coupled to a second vehicle, comprises: a second transceiver, for receiving said first signal; a second encoder/decoder communicatively coupled to said second transceiver, for decoding said first signal to recover said first system variable; and a first visual display or a first audio alert unit communicatively coupled to said second encoder/decoder, for outputting said first system variable. The traffic communication system according to claim 13, wherein said second transducer of said second traffic communication unit transmits said first signal to another traffic communication unit coupled to another vehicle outside the transmission range of said first vehicle. A method of communicating a traffic network system variable comprising: receiving a system variable, by a first traffic communication unit; encoding said system variable into a signal, by said first traffic communication unit; and transmitting said signal, by said first traffic communication unit. The method according to claim 15, wherein said signal is transmitted utilizing an optical, acoustic or radio frequency means. The method according to claim 15, wherein said system variable is selected from a group consisting of signal setting, signal direction, time to signal change, signal sequence, red light runner alert, signal failure, driver urgency, vehicle presence, absolute vehicle location, toll collection information, speed limit, roadway conditions, traffic impairments, vehicle speed, acceleration/deceleration, braking, lane change with direction and malfunction. A method of communicating a traffic network system variable comprising: generating a system variable, by a traffic control device; encoding said system variable into a signal, by said traffic control device; and transmitting said signal, by said traffic control device.” However, Baney does not explicitly teach generating vehicle specific information for a specific targeted vehicle, locating the specific targeted vehicle and determining one or more optical transmitter assemblies in a travel path of the specific targeted vehicle, and a communication interface to forward the traffic statistics and the vehicle-specific information to the one or more optical transmitter assemblies in the travel path of the specific targeted vehicle for communication to the specific targeted vehicle.

    PNG
    media_image2.png
    337
    494
    media_image2.png
    Greyscale

Prior art such as MORI et al. (Mori; U.S. Patent Application Publication 2010/0019937 A1) teaches, “An optical receiving apparatus provided on a mobile object and comprising: a receiving unit that receives an optical signal transmitted from a transmitting unit of a communication device disposed apart from the mobile object; and a blocking unit that blocks the optical signal when an incident angle of the optical signal relative to a disposition surface of the receiving unit becomes equal to or greater than a predetermined incident angle. The optical receiving apparatus according to claim 1, wherein the blocking unit is a blocking plate provided on an incoming optical path of the optical signal to the receiving unit. A computer-readable recording medium storing therein a transit support program that causes a computer equipped on a vehicle to execute: detecting passage of the vehicle through an initial position on a road along which the vehicle is traveling toward an intersection of the road, based on a light receiving state of an optical receiving apparatus equipped on the vehicle and comprising a receiving unit that receives an optical signal transmitted from a transmitting unit of a communication device disposed apart from the mobile object, and a blocking unit that blocks the optical signal when an incident angle of the optical signal relative to a disposition surface of the receiving unit becomes equal to or greater than a predetermined incident angle; acquiring information concerning a position of the vehicle relative to the initial position, if the passage of the vehicle has been detected at the detecting, the vehicle continuing to travel after passing the initial position; identifying a position of the vehicle with respect to the intersection, based on the information acquired at the acquiring; extracting, from traffic information concerning the intersection and correlated with positions at the intersection, specific traffic information correlated with the position identified at the identifying; and outputting the specific traffic information extracted at the extracting. The computer-readable recording medium according to claim 5 and storing therein the transit support program that further causes the computer to execute: determining priorities when plural items of the specific traffic information are extracted at the extracting, the priorities being correlated respectively to the items of the specific traffic information extracted at the extracting, wherein the outputting includes sequentially outputting the items of the specific traffic information according to the priorities determined at the determining. The computer-readable recording medium according to claim 6, wherein the determining includes determining the priorities based on at least one type of information among information concerning the vehicle, information concerning the environment around the vehicle, and biological information concerning a driver of the vehicle. The computer-readable recording medium according to claim 5 and storing therein the transit support program that further causes the computer to execute: judging whether the position identified at the identifying is a position within a service execution area indicated by coordinates relative to the initial position, wherein the outputting includes, based on a judgment result at the judging, outputting the specific traffic information if the position of the vehicle is within the service execution area and terminating output if the position of the vehicle subsequently is outside the service execution area. A transit support apparatus equipped on a vehicle and comprising: an optical receiving apparatus that comprises a receiving unit that receives an optical signal transmitted from a transmitting unit of a communication device disposed apart from the mobile object, and a blocking unit that blocks the optical signal when an incident angle of the optical signal relative to a disposition surface of the receiving unit becomes equal to or greater than a predetermined incident angle; a detecting unit that detects passage through an initial position on a road along which the vehicle is traveling toward an intersection of the road, based on a light receiving state of the optical receiving apparatus; an acquiring unit that, if passage through the initial position is detected by the detecting unit, acquires information concerning displacement of the vehicle with respect to the initial position, the vehicle continuously moving after passing the initial position; an identifying unit that identifies a position of the vehicle with respect to the intersection based on the information acquired by the acquiring unit; an extracting unit that extracts specific traffic information correlated with the identified position, from traffic information concerning the intersection and stored in a storage device equipped on the vehicle, the traffic information being correlated with positions at the intersection; and an output unit that outputs the specific traffic information extracted by the extracting unit. The transit support apparatus according to claim 11, further comprising: a determining unit that determines priorities when plural items of the specific traffic information are extracted by the extracting unit, the priorities being correlated respectively to the items of the specific traffic information extracted by the extracting unit, wherein the output unit sequentially outputs the items of the specific traffic information according to the priorities determined by the determining unit. The transit support apparatus according to claim 12, wherein the determining unit determines the priorities based on at least one type of information among information concerning the vehicle, information concerning the environment around the vehicle, and biological information concerning a driver of the vehicle. The transit support apparatus according to claim 11, further comprising: a judging unit that judges whether the position identified by the identifying unit is a position within a service execution starting area or a service execution ending area indicated by coordinates relative to the initial position, wherein the output unit, based on a judgment result of the judging unit, starts outputting the specific traffic information if the position identified by the identifying unit is located within the service execution starting area and terminates output of the specific traffic information if the position identified by the identifying unit is located within the service execution ending area.” However, Mori does not explicitly teach generating vehicle specific information for a specific targeted vehicle, locating the specific targeted vehicle and determining one or more optical transmitter assemblies in a travel path of the specific targeted vehicle, and a communication interface to forward the traffic statistics and the vehicle-specific information to the one or more optical transmitter assemblies in the travel path of the specific targeted vehicle for communication to the specific targeted vehicle.

    PNG
    media_image3.png
    743
    472
    media_image3.png
    Greyscale

Prior art such as Candy (U.S. Patent Application Publication 2011/0035140 A1) teaches, “A vehicle speed sensing system comprising; at least one smart pavement marker sensor unit, comprising a pavement marker body, a solar cell, a radio unit, a battery, battery charging circuit, and at least one component of a motion sensor, and a control unit; wherein, the pavement marker is arranged adjacent to vehicle traffic on a road, and is adapted, to sense the passage of a vehicle and thereby calculate the vehicle speed and transmit information related to the vehicle speed by radio; and, at least one component disposed to receive the vehicle speed information and take action in response to the speed information. The system of claim 1 wherein the motion sensor comprises an optical emitter and receiver. The system of claim 2 wherein the optical motion detection is accomplished using a pair of markers, one having an emitter and the other a receiver, and the pairs are arranged across the vehicle traffic pathway. The system of claim 1 wherein the speed information is transmitted if the vehicle is exceeding the speed limit. The system of claim 5 wherein the vehicle speed information component comprises a plurality of a second type of smart pavement marker, comprising a pavement marker body, a solar cell, a radio unit, a battery and charger, a visible light source, and a control unit, wherein the second markers are arranged farther down the vehicle path from the first set, in the field of view of the driver, and in response to radio communication from the first set, provide a visual alert to the vehicle of excessive speed. A vehicle speed sensing system comprising; at least one smart sensor unit, comprising a solar cell, a radio unit, a battery and charger, at least one component of a motion sensor, and a control unit; wherein, the sensor unit is arranged adjacent to vehicle traffic on a road, and is adapted, to sense the passage of a vehicle to thereby calculate the vehicle speed and transmit information related to the vehicle speed by radio; and at least one component disposed to receive the vehicle speed information and take action in response to the speed information. A method for monitoring and reporting traffic flow at a plurality of locations, comprising; installing solar powered, intelligent, wireless-communications-enabled vehicle speed sensing systems at each monitored location, computing and updating a parameter of traffic flow based on monitored vehicle speed at each location and, accessing the parameter through the wireless communications link. The method of claim 19 wherein the parameter is average vehicle speed.” However, Candy does not explicitly teach generating vehicle specific information for a specific targeted vehicle, locating the specific targeted vehicle and determining one or more optical transmitter assemblies in a travel path of the specific targeted vehicle, and a communication interface to forward the traffic statistics and the vehicle-specific information to the one or more optical transmitter assemblies in the travel path of the specific targeted vehicle for communication to the specific targeted vehicle.


    PNG
    media_image4.png
    525
    486
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    510
    488
    media_image5.png
    Greyscale

The present invention discloses the uniquely combined elements and method steps in the order named of the traffic management system comprising a controller comprising processing circuitry to collect traffic information in a geographic region, generate traffic statistics for the region using the traffic information, generate vehicle specific information for a specific targeted vehicle, locate the specific targeted vehicle and determine one or more optical transmitter assemblies in a travel path of the specific targeted vehicle, and a communication interface to forward the traffic statistics and the vehicle-specific information to the one or more optical transmitter assemblies in the travel path of the specific targeted vehicle for communication to the specific targeted vehicle.
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the uniquely combined elements and method steps in the order named of the traffic management system comprising a controller comprising processing circuitry to collect traffic information in a geographic region, generate traffic statistics for the region using the traffic information, generate vehicle specific information for a specific targeted vehicle, locate the specific targeted vehicle and determine one or more optical transmitter assemblies in a travel path of the specific targeted vehicle, and a communication interface to forward the traffic statistics and the vehicle-specific information to the one or more optical transmitter assemblies in the travel path of the specific targeted vehicle for communication to the specific targeted vehicle, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689